Name: Council Directive 88/449/EEC of 26 July 1988 amending Directive 77/143/EEC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers
 Type: Directive
 Subject Matter: transport policy;  organisation of transport;  European construction;  land transport
 Date Published: 1988-08-12

 Avis juridique important|31988L0449Council Directive 88/449/EEC of 26 July 1988 amending Directive 77/143/EEC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers Official Journal L 222 , 12/08/1988 P. 0010 - 0014 Finnish special edition: Chapter 13 Volume 17 P. 0128 Swedish special edition: Chapter 13 Volume 17 P. 0128 COUNCIL DIRECTIVE of 26 July 1988 amending Directive 77/143/EEC on the approximation of the laws of the Member States ralating to roadworthiness tests for motor vehicles and their trailers (88/449/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission(1), Having regard to the opinion of the European Parliament(2), Having regard to the opinion of the Economic and Social Committee(3), Whereas the Council and the Representatives of the Governments of the Member States, meeting within the Council, adopted a resolution on road safety on 19 December 1984(4); Whereas Directive 77/143/EEC(5) provides for the regular roadworthiness testing of certain road vehicles only (buses, coaches, heavy goods vehicles, trailers and semi-trailers over 3,5 tonnes, taxis and ambulances); Whereas roadworthiness testing could usefully be extended also to light goods vehicles, while examination of the Commission proposal concerning the introduction of such testing for private cars is continued; Whereas the present systems of testing vehicles, where they exist, differ widely and whereas it is appropriate not only to require testing but also to harmonize as far as possible the frequency of tests and the items for which testing is compulsory; Whereas the date of application set for the measures referred to in this Directive should allow time for the administrative and technical arrangements required for carrying out the tests to be set up or strengthened, particularly in those Member States where no provision for the tests yet exists, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 77/143/EEC is hereby amended as follows: 1.The present wording of Article 7 becomes paragraph 1 of that Article and the following paragraph is added: ´2. With regard to the vehicles referred to in point 5 of Annex I, paragraph 1 shall apply until 1 January 1993. However, in Member States where there is no system of roadworthiness testing for this category of vehicles, paragraph 1 shall apply until 1 January 1995.' 2.The following paragraph is added to Annex I: ´5.Motor vehicles with at least four wheels, normally used for the road carriage of goods and with a maximum permissible weight not exceeding 3 500 kg, excluding agricultural tractors and machinery'. ´Four years after the date on which the vehicle was first used, and thereafter every two years'. 3.Annex II is replaced by the Annex to this Directive. Article 2 1. Member States shall, after consulting the Commission, adopt the laws, regulations and administrative provisions necessary to comply with this Directive at the latest within two years of its notification.(6). 2. Member States shall inform the Commission of the measures they have taken to comply with this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 26 July 1988. For the CouncilThe PresidentY. PAPANTONIOU (1)OJ No C 133, 31. 5. 1986, p. 3. (2)OJ No C 76, 23. 3. 1987, p. 194. (3)OJ No C 333, 29. 12. 1986, p. 7. (4)OJ No C 342, 29. 12. 1984, p. 1. (5)OJ No L 47, 18. 2. 1977, p. 47. (6)This Directive was notified to Member States on 28 July 1988.